Citation Nr: 0106750	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  00-05 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO), which granted service connection for 
PTSD, and assigned a 10 percent rating for that disability.  
The veteran appealed as to the assigned 10 percent rating.   


REMAND

The Board is of the opinion that a remand is required because 
further evidentiary development is needed.  The VA has a duty 
to assist the veteran in the development of facts pertinent 
to his claim for an increased evaluation for his service-
connected PTSD.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103 (1999); Talley v. Brown, 6 Vet. App. 72, 74 (1993).   
See also Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5103A). 

"[I]n order for [VA] to fulfill its duty to assist . . . a 
thorough contemporaneous medical examination, one which takes 
into account the records of prior medical treatment, [is 
required] so that the evaluation of the claim[ed] disability 
will be a fully informed one."  38 U.S.C.A. § 5107(a); 
Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); See also Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. § 5103A). 

In connection with this claim, the veteran was examined by VA 
for PTSD in July 1999.  Review of the claims file reveals 
that during that VA examination, the claims file and medical 
evidence therein was not available for review by the 
examiner.  Also, additional private medical records of 
treatment from February 1998 to November 1999 have been 
received since that examination, and therefore were not 
available for the VA examiner to review during the 
examination in July 1999.  During the July 1999 VA 
examination, the veteran reported at that time that he had 
not been treated by VA.  The examiner noted that there was no 
claims file available since this was a new examination; and 
that all of the examination was based on the report by the 
veteran.  The examination report does not show that the 
examiner performed any diagnostic studies.  The report also 
shows that the examiner did not provide Axis II and III 
diagnoses.

The Board finds that the VA examination in July 1999 was 
inadequate, and that further VA psychiatric examination and 
medical opinions are required from a psychiatrist who has 
reviewed the veteran's claims folder and medical records.  
The examination should be conducted after obtaining any 
pertinent medical records not already in the claims file.  As 
part of the examination, the examiner should obtain and 
review a current report of psychological testing of the 
veteran; distinguish the symptoms of the veteran's service-
connected PTSD from any symptoms of any diagnosed and 
documented mental disorders not service connected; and 
provide an opinion as to the impact of the veteran's service-
connected PTSD on his employability.

Under these circumstances, it is the Board's judgment that 
the veteran should be afforded an opportunity for a thorough 
and more current psychiatric examination for the purpose of 
determining the current degree of disability due to his 
service-connected PTSD.  

The Board believes that obtaining any other evidence not of 
record of pertinent medical treatment would be beneficial in 
providing a full picture of the veteran's impairment due to 
his PTSD.  As a new examination must take into account the 
records of prior medical treatment, the RO must determine 
whether there are any other pertinent medical records not of 
record, and attempt to obtain those records prior to 
examination.  




The case is Remanded to the RO for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers from whom he has 
received treatment for PTSD or other 
psychiatric disability.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all pertinent records identified by the 
veteran that have not been previously 
secured.  In any event, the RO should 
obtain copies of all clinical records 
pertaining to treatment of the veteran at 
any VA medical facility and not of record 
already. 

Thereafter, the veteran should be 
scheduled for a special VA or fee-basis 
psychiatric examination by a board 
certified psychiatrist, if available, who 
is qualified to evaluate and diagnose 
PTSD.  The claims folders and a complete 
copy of this Remand order must be 
reviewed by the examiner prior to the 
examination.  The examination is to be 
conducted in accordance with the fourth 
edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), and 
all appropriate psychiatric studies, 
including psychological testing, are to 
be performed.

The examiner should determine the extent, 
etiology and correct diagnosis of any 
psychiatric disability found present, 
reconcile conflicting diagnoses, and 
provide complete multiaxial diagnoses, to 
include a Global Assessment of 
Functioning (GAF) Score.  The examiner 
should further distinguish the symptoms 
of the veteran's service-connected PTSD, 
from those of any diagnosed nonservice-
connected disorders, and should express 
an opinion as to the extent to which the 
veteran's employability is impaired by 
his service-connected PTSD.  Any and all 
opinions expressed must be accompanied by 
a complete rationale.

2.  Following completion of the 
foregoing, the RO must review the 
requested examination reports and the 
claims folders, and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  In 
particular, the RO should review the VA 
psychiatric examination reports requested 
herein to verify that all requested 
psychiatric findings, diagnoses, and 
medical opinions are provided.  If any 
requested development is incomplete, 
including if the requested examination 
does not include all test reports, 
special studies, or opinions requested, 
appropriate corrective action is to be 
implemented prior to returning the case 
to the Board. See Stegall v. West, 11 
Vet. App. 489 (1998).

3.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue of entitlement to 
a rating in excess of 10 percent for 
PTSD, in the light of the additional 
evidence obtained.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  However, the appellant has the 
right to submit additional evidence and argument on the 
matter for which the Board has remanded this case to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




